﻿First, permit me, Sir, to congratulate you most heartily on your assumption of the presidency of the thirty-fifth session of the General Assembly.
3.	The founding fathers of the United Nations reserved the presidency of the Assembly for Powers other than the big Powers, yet the Federal Republic of Germany, which is really a big Power, is using its strength and its power in the ways of peace, freedom and development. The remarkable victory for moderation in the elections of the Federal Republic of Germany is a pointer to the stable economic and social policy pursued by your Government. In fact it is in parallel with your personal initiative, in the short time you have served, of keeping your office open to contending States which seek peaceful negotiations through the channel provided by statesmanship, diplomatic skill and personal ability, which are your outstanding and recognized qualities.
4.	I should also like your distinguished predecessor, Mr. Salim Ahmed Salim, to know how greatly his contribution to the thirty-fourth session of the General Assembly and the recently concluded eleventh special session is appreciated.
5.	I should also like to pay a tribute on behalf of my country to the Secretary General, Mr. Kurt Waldheim, who in a difficult year of great turmoil, has maintained an almost unprecedented and sustained initiative in the art of peaceful negotiation and preventive diplomacy in a world caught up in a whirlwind of confusion, transition, violence, revolution and war. History will certainly record this one-man Herculean effort in the search for peace.
6.	It is also with great joy that my country and my people greet the admission of Zimbabwe which joins the already impressive list of African States. Zimbabwe has rightly been hailed by all of us as a great achievement in the entire range of African liberation, having attained its freedom by a rare combination of armed struggle and outstanding leadership.
7.	Above all, the triumph of the people of Zimbabwe has strongly asserted an indomitable will to liberation which will now move on to the complete liberation of the entire African continent. We in Mauritius can confidently state from this rostrum that it cannot and will not be otherwise. Those who are haggling over Namibia are wasting their time and losing a rare opportunity to cultivate the multiracial friendship of Africa.
8.	We also warmly greet the admission to United Nations membership of Saint Vincent and the Grenadines, which, like Vanuatu, although situated in another sea far from us, is a sister State in the growing community of island nations.
9.	With the admission of Zimbabwe and Saint Vincent and the Grenadines, the United Nations membership has attained the amazing figure of 154. This is a triumph of near universality, which was the supreme goal of the United Nations from the very first days of its founding at San Francisco. The numerical goal we have reached is truly an astonishing figure when we recall that in 1945 the Organization was founded by only 51 nations—about the same as the membership of the League of Nations.
10.	On this twentieth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples [resolution 1514 (XV)], we may recall how great empires have given place to new nations, thus enabling us to attain the supreme goal of total membership.
11.	What was the objective of the historic achievement of universality of membership? Was it not the general assumption that the greater the membership, the greater would be the authority of the world Organization? Was there not the conviction that an Organization and a Charter deriving power from hundreds of millions of people liberated from the bonds of tutelage would serve to bring us much nearer to a more secure world? Was there not the un-refuted axiom that a joint effort of the totality of nations would facilitate an earlier achievement of world peace? 
12.	Surely those were the hopes, reflecting the deep convictions held by all, for an Organization that enjoyed recruitment from the world's total family of nations. All believed, and still believe, that our numerical strength must make for a stronger United Nations, more firmly secured by the prestige that comes from maximum possible support in the fulfilment of its high mission of dealing with conflicts and establishing a world order based on peace, security, justice, and human rights, including the right of all nations to development. In such a pyramid of nations and peoples we envisaged a world, nurtured for centuries amid interminable conflicts and endless wars, at long last approaching an era of concord, harmony and peace, all built in a spirit of unanimity.
13.	We must admit that the unanimity is there; but, ironically, what a terrible and terrifying unanimity. All are agreed—East and West, North and South, big nations and small—that the past year has witnessed a world of violence, fragmentation, conflict and war. The number of refugees in flight from death and destruction threatens to exceed the number of those who fled before invading armies in the Second World War. The small beginning of a painfully achieved detente and coexistence collapsed seemingly overnight, and the big Powers, blind to the future, returned to the past with their cold war, plunging into an arms race that exceeded the furious rearming that attended the first cold war. The so-called deterrent of nuclear balance seemingly vanished with the accretion of new and more destructive weapons so sophisticated and complex as to cast doubt on the ability of Governments to control their policies. Leading scientists today bluntly predict that the forces of nuclear war may now be running beyond the control of men and Governments. The most powerful economies of the mighty industrial Powers are sliding into recession and inflation while the smaller economies are staggering under back breaking deficits, with some on the verge of national bankruptcy.
14.	To their sinking economies Governments are adding the greater and heavier load of some $US 500 billion annually for more and more deadly armaments, while not less than 500 million people are estimated to be living in a state of malnutrition, starvation or famine.
15.	Finally, in this climate of strife, came the Middle East war, with all the danger any war in the Middle East may entail.
16.	If all this sounds harsh and abrasive, permit me to note that these are not my personal observations. Mauritius is not the first or the second speaker in the general debate; I only repeat and reaffirm what almost all those who preceded me have said and repeated with shuddering unanimity. The only addition I shall make is a comment on the supreme irony that this holocaust of the world peace effort has come on the thirty-fifth anniversary of the United Nations, in the year when its new high membership of 154 brings it close to universality, the 35yearold dream and aspiration of the Organization.
17.	What conclusions may we draw from this analysis and diagnosis of the world situation? Are we to conclude that the United Nations has failed to fulfil its commitment to the peoples of the world? That, I hasten to say, would not be true to the facts or to the Organization's achievements.
18.	The conclusion we would draw is just the opposite: that in today's world peoples and their Governments must turn more and more to the only Organization dedicated to the attainment of a new world order. We must shun the common fallacy of the confusion of cause and effect that besets post-war history. It is not the United Nations that is the cause of the world malady but those which, exploiting its weaknesses and even responsible for its inadequacy, have littered the international scene with their warped national interests, their foreign policy drift and their mad drive for control and domination, utilizing in this drive for power political intrigues and pressure alliances without regard for the needs of the international community, and demonstrating what the Secretary General in his brilliant annual report called a preoccupation with short-term interests at the expense of long-term aspirations.
19.	When the storms become more furious those manning the ship must apply themselves to making the ship stronger, to riding out the waves and the winds and bringing their cargo safely to port, and certainly to preventing the catastrophe of sinking.
20.	So must it be with the United Nations ship of state. It must be admitted that, while not the cause of the unhappy world situation, the United Nations has not been sailing through the problems of the world with fool proof navigation.
21.	In a world of accelerating change the United Nations has been prone to procrastinate and mark time. In this sense, the familiar cliché that the United Nations is only a mirror reflection of the world is far from the truth. According to that stale imagery, contemporary society would not have moved an inch from the 1,000yearlong feudalism of Europe. When there has been a call to make peace, the United Nations has too often responded with a peace-making truce that has soon become a permanent substitute for peace. I might say that any truce more than one year old is merely a deferred war, or at best a festering foreign element in the world body.
22.	The fiasco of disarmament was such a case. Just as the protracted truce was only a deferred war, so the so-called phased disarmament ended in the biggest arms race in modern history. While the United Nations was phasing, the scientists were churning out their new weapons at top speed, until today the per capita potential for killing is astronomically incalculable.
23.	In the long years of disarmament negotiations, the great majority in the Assembly, the smaller and poorer nations, loudly berated for their allegedly unrealistic resolutions, have in reality only added to the arms race by voting for partial measures in the hope that, by preceding at the dragging pace of the great military Powers, they could somehow achieve some kind of an eventual breakthrough. And so the hope of general and complete disarmament was sacrificed to the idols of puny and adulterated measures.
24.	Failure in the field of disarmament must go down as perhaps the greatest of the United Nations failures. The race for maximum armament as the means of national security is now being seen by leading military scientists as a boomerang resulting in greater insecurity than any that has ever befallen nations. And the glib argument that a super strong military establishment is the only deterrent to a potential adversary has now reached a point at which the unlimited arms race and the rivalry for more and more deadly arms is generating a fear that is itself liable to cause rather than prevent war.
25.	Similarly, in the economic struggle, economic action programmes sacrificed action to weakening compromises by surrendering to soft words until nations were bled white of action. This reached the climax of naive trust in the folly of the near collapse of the eleventh special session, devoted to economic matters. Even if the old adage is true, that half a loaf is better than no bread, at that dismal session the developing nations were not given even the proverbial half.
26.	So, just as the peacekeeping truce became the enemy of peace, and phased disarmament the spur to the arms race, so trusting compromises ended, as we are now told, in a world economic crisis.
27.	It is said that the peoples of the world are disappointed in the United Nations, but no one has yet heard any people say they would therefore dispense with this formidable experiment in the achievement of an organized world peace. What people do not want and will not respect is a weak United Nations suffering from muscular dystrophy.
28.	The development of the dramatic United Nations attempt to halt the Iraq Iran war or even to issue a prompt ceasefire in an area where the sparks of that war could easily ignite other conflagrations is a signal to all of us that the Security Council may also have become a victim of this dystrophy. The complaints rise to a crescendo year by year that the Council is no longer the reliable custodian of peace and security—a responsibility assigned to it by the Charter. Its failure to act promptly or effectively, tolerating the bypassing of its resolutions and of the enforcement of its own decisions, and dubious use of the veto power have reduced the prestige of the Council to a sad point, as in the current situation, where the contending parties avoid the Council altogether. The tendency now is for regional, sub regional and other groups to resolve their own differences.
29.	These are commendable initiatives, but must necessarily fall short of the challenge when it takes on world proportions. They cannot stop a world war and it is doubtful whether they can effectively undertake the making of world peace. It is every year more obvious, and perhaps inevitable, that there should be a serious review of the Security Council; a study should be undertaken as to how it can be strengthened with a view to becoming an organ that commands the confidence of the nations and peoples of the world. Here my country agrees with the suggestions of President Senghor and of President Shagari that the Council be enlarged to make it more representative.
30.	At the same time, there might be a similar review of the General Assembly with a view to strengthening its effectiveness, authority and moral leadership in the world.
31.	There are nations in the world that pride themselves on the practice of self-criticism. For a nation this may be sufficient. For the United Nations, which bears a greater responsibility even into the distant future, this cannot be enough: the United Nations does not want for criticism. For the United Nations to command the prestige necessary for the fulfilment of the aims of the Charter, self-criticism must be followed by self-correction. Given the stormy climate of the world today, the impatience of peoples with unresolved problems and the expression of their frustrations by resort to violence, rebellion, armed action, revolutions and civil wars, it is obvious that we have little time to lose. The gap between analysis and action must be narrowed. I respectfully submit that this process of self-correction, painful but creative, must begin at the current session.
32.	In the international power relations, we must encourage restoration of the concept of detente. In this area, my Government is pleased with statements by leading countries in Western Europe that they are determined to return to detente rather than to cold war and the bitter power struggle.
33.	Some, discouraged by such developments as those in Kampuchea and Afghanistan, would abandon other peace efforts as futile and dangerous. Detente, like all peace efforts, will encounter difficulties and even setbacks, but peace efforts should not be lightly thrown away at the first negative encounter. The peacemakers should not be discouraged. We now know that to abandon detente or any other peace effort means an interminable arms race that must, from the lessons of history, almost certainly lead to war.
34.	I have already said enough to make it clear that a new approach is desperately needed to halt the arms race, which tends to involve us all in threats of war and economic crisis. It is our view that the General Assembly must develop a new approach to disarmament negotiations. Delegations and Governments must be less generous in underwriting half-hearted resolutions contrived by the great military Powers and military alliances. Non-military Powers must assume a greater responsibility for the arms race and match their responsibility with boldness in taking the initiative by strong and comprehensive draft resolutions, regardless of whether this suits the convenience of the armed giants, whose caution, while understandable, is no longer acceptable when warfare now kills more people by hunger than it does by bullets.
35.	This Assembly must put the derailed special session on economic questions back on its track. In this connection, Mauritius, a member of the Group of 77, considers the resumption of negotiations in the Second Committee a major challenge to this Assembly. We are happy to hear that some of the Western Powers that failed in the efforts to achieve success are ready to resume consideration, we hope in a more promising manner, of the issue of global negotiations.
36.	Positive results in these two not unrelated areas would go a long way towards restoring the self-confidence of the United Nations and rehabilitating the confidence of the peoples in the world Organization.
37.	There are other areas for fruitful achievements but, in the interest of saving time, I shall refer only to the question of the Indian Ocean as a zone of peace. In this area, as in other similar attempts to establish zones of peace, developments have been slow, completely out of step with the galloping course of world events. The General Assembly has a report from the Ad Hoc Committee on the Indian Ocean [A/35/29] bringing up to date developments since the issue was first raised in 1971.
38.	But let us see what has happened in the intervening years. Strategically; the Indian Ocean has completely changed its geopolitical dimensions. Reading the statements of some speakers in the general debate, we find that this Ocean has gradually expanded beyond its own waters: it is now linked to the States of southeast Asia and, by developments in Western Asia, to the most vital features of the Middle East. Naval ships are now mobilizing in its expanded waters and mighty air armadas are filling its skies in the accelerated strategy of acquiring military bases on the Horn and on the Saudi Arabian peninsula, surrounding the vital area of the Persian Gulf.
39.	Given that situation, where are the optimists who would now seriously bank on the conversion of the Indian Ocean into a zone of peace? Ironically, time is gradually converting this intended zone of peace into a zone of war and mobilization for war, and is one more illustration of the point we have made that procrastination, long-drawn-out procedures, delay and deferment have served to erode the major peace efforts listed on the long and ponderous United Nations agenda, while world developments outrun and out space our efforts.
40.	Here it is necessary for me to emphasize that Mauritius, being in the middle of the Indian Ocean, has already— at the seventeenth ordinary session of the Assembly of Heads of State and Government of the Organization of African Unity [OAU], held at Freetown from 1 to 4 July this year—reaffirmed its claim to Diego Garcia and the Prime Minister of Great Britain in a parliamentary statement has made it known that that island will revert to Mauritius when it is no longer required for the global defence of the West. Our sovereignty having been thus accepted, we should go further than that, and disband the British Indian Ocean Territory and allow Mauritius to come into its natural heritage as before its independence. The United States should make arrangements directly with Mauritius for the continued use of the island for defence purposes. And then, there are the inhabitants of Diego Garcia who are domiciled in Mauritius and for whom better arrangements should be made. It must be the duty of both the United States and Great Britain to discuss with the Mauritius Government how best to give satisfaction to all concerned and at the same time provide better prospects for the islanders.
41.	In conclusion, we repeat our major thesis that the shaky and dangerous world must be confronted by a stronger, better and more efficient United Nations. We hold that the thirty-fifth session can begin this laborious but challenging task in a number of ways, but begin it must, if it is to command the respect and the support of all the peoples of the world.
